August 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SIGNORA LYNCH, Appellant

NO. 14-14-00186-CV                          V.

   KAREN GEORGE-BAUNCHAND AND JOHN C. OSBORNE, Appellees
              ________________________________

      This cause, an appeal from the order denying the motion to reinstate of
appellant, Signora Lynch, signed February 14, 2014, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Karen George-Baunchand and John C. Osborne.

      We further order this decision certified below for observance.